OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                   AUSTIN          f54!




Ron. Shelburne p..Clover
Oounty Attorney
Jerrerson,Tox55                                           c     !,
                                                          \
D5ar Sir:
                                                    \
                             Oplnlon ao. o-1262'-.‘-.\
                             Re: Can a daputs(-ehprlrral5
                                                       i? hold 5
                                  c~laalon as a$&kQa       r?
          Tour letter or                                a king   e her or
not It would be a violet1                             itution51
                                                             %    QVl5lOIU3
r0r a deputy ibherirr to 6~                           ire a apeala Ranger*8
o&sr~ion,        reoelved.

                                                  lele        16, Se&ion   40

hold cm exerci
rice   0r m01~

                                                 n,  however, has no
appllaetlon5                                      der the statutes, ocm-
                                                  re the deputy 5hdrr
                                            1 Ranger nould not violate

                                    seq., Revised Statutes,   provide
                                herFir and prescribe hle quallrioa-
                                rovlde that the aheriif zmy appoint
                              we&he same powers, autb      and raspon-


                           , Subdivision5, provides for
                                        the Fublia c4retj
Gosmlsslon,and provides that such Speoial Rangers shall
at all tisleebe subjsat to the orders of the Cot~&tmlon
and the Governor for epeolal duty to the same extent ma
the other law eniorclng orricers provided ror in said Art-
iole. It provide@ that the Speafal Rangers shall not be
entitled to draw any aoqieuaationend ahall here no aath:
orlty to enforce any law exaept those designed to ‘proteat
life and property.
Hon. Shelburne H. Clover, PeSe 2.


          h deputy sheriff is subject to the orders of the
sherlrf, and is required to enforce the laws within the
psrtlcularoounty wherein he 1s appointed. He necessarily
owes his allegisnoeto the sherlff'ofsaid oounty and to
the citizens of said oounty, es a law enforclnSofficer.
A Speolal Ranger is aubjeot to the orders of the Department
of Yubllc Safety and of the Governor. It 15 easy to con-
template that at timee there might be a conflict batueen
these respeotlve departmentsof government. If the Depart-
ment of rubllc Safety should oFantthe Special Ranger to do
a oertaln act in a oortsln way within the county where he
serves as deputy sheriff,and the sherifr should desire it
done in e differentmanner, the authority of the two would
oonfllot.
          Again, if the Department of Pub110 Safety should
desire the servioes of the Special Rcnger for some other
part of the State an6 the sterifr needed him in the oounty
where he served as deputy sheriff, there uculd be a oon-
rii0t or authority. This being true, ths two 0rriiaee are
Incompatible,and no person should hold both'of them et
the same time. It is very true that  no one oan yaerve two
nsstere."
          In Thomas vs. Abernathy County Line fndependeat
School District, 290 S,?i.152, our Supreme Court held that
a person could not hold the office of school trustee and
at the same time be an aldenzianin the olty, neither Or
which plplcespaid any salary, and used the foIlowing language:
         *In our opinion the offices of school trustee:
    and aldermsn are incompatible;for, under our’sys-
    ternthere are ln the city coun,cllor bosrd of alder-
    msn various directory or supe%olsorypowers exertable
    in respeat to sohool property loaated within the city
    or town, end in respect to tte duties of sohool trus-
    tee performablewithin Its limits--e.2.,there might
    vie11arise a 00Orlict of discretionor duty in res-
    pect to health, quarantine,sanitary and fire preven-
    tlon rsjiulatlons.If the same person could be a
    school trustee and a member of the city oonncdl or
    board of aldermen et the 8ame time, school'pOIicie5
    in meny important raswots would be subjeat to
    dlreatlon of the coun'cllor aldermen instead Or
    that of the trustee&*
Hon.,Shelburnc ?T.Glover, Page 3.


          A sherlrr 15 required to execute a bond for the
faithful performance of his offlclolduties whether same are
performedby hln or by hle deputy. A Special 28nger ie re-
@red under the statutes to make a bond. It might be a
difficult task to determinewhether the officer was acting
a::a deputy sheriff or a6 a spacisl ranger, if he was serv-
ing in both cepaoltie6.
          In State YE. AnUerson, 155 Iowa 271, 336 FL 0. 128,
the Supreme Court of Iows held thst a parson could not aot
as msyor and jueticc of the peace at the 68661time, and In
said opinion used this lsnguage:
            "It is a well settled rule of'ooumon law that
    If a pereon, while occupying one office, accepts
    another inoompatlblewith the $irst, he ipso racto
    vecates the first office, and his title thereto la
    thereby terminatedwithout any other act or pro-
    ceeding... It 18 held that 1ncm.patibilit.y    in of-
    fice eriete where the nature and duties of the two
    OfriCeb    are such as to render lt.lmproperrrcw
    consideration6of public policy for an incumbent
    to retain both.*
          In State ex rel. Banker VB. Bobet, 218 W.W. 253,
the Supreme Court ef Iowa held that a party could not hold
the orfice of aoneteblean& msrshal at one end the 6ame time.
After quoting the provisionof the statute whloh provided
ror two constable6within certain prealncte,and provided
ror a city msrlruhal
                   in certain towns, the court used thla
language:-
         *Thus there muot be two constablesbecause
    ttmre are two justice court6 in each township,
    nnd aleo a marshal is required to j~crformthe
    duties devolving upon hi& in waiti&g upon the
                                                -
    mayor. lo do othcrwlse would amount to an alter-
    ation of the general plan. men more, such pro-
    cedure would aau6e the neglect of one for the ser-
    vice of the other. Perhaps at the 68me moment
    civil writs (in attachment,replsvin, or other-
    wise) or orlminal warrant6 rrom both courts would
    demand eervioe at the ldcntical time. Answer to
    this propositiondoe.6not exist in the assertion
    that under the acthoritles cited mere phy6loal
    sbsenae doe6 not cr66te the*inoompatiblllty*.
    As a matter of feet, bodily tbo appellant in this
    instance ia present within the city and township,
Ron. Shelburne ??.clover, Page 4.


     but he cannot serve the justloe court, beaause
     he ewes olle~lanaeto the mapor*e court.
          wFermisslonfor him to do this means ninimi-
     zation of the publia service, abrogation of the
     statutory requirements,and departure from our
     oria,inalf.overom0ntalfonn. Publia pollay, and
     not phyalcol absence, aausea the ~lncompatiblllty~*6
          vietherefore hold that a pertg aannot hold the
office of deputy sherirf and "Spaoial Ranger*1at the BBLDO
ticxt.
                                Yours very truly
                           A’lTORT?EY GXWtiAL   OF TXLG

                           BY
                                     George W. Beraue
                                            Assistant




                                                          COMMIITEE